Citation Nr: 1136238	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for joint pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






REMAND

The Veteran served in the Army National Guard from December 1983 to April 2003.  He had periods of active duty from January 1991 to May 1991, December 1995 to August 1996, and October 2001 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

The current claim was previously before the Board in March 2008, January 2011, and June 2011.  At those times, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  Unfortunately, a remand is again required to ensure compliance with the terms of the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

For the reasons set forth below, the Board finds that the July 2011 VA examiner's opinion, obtained on remand, is neither fully compliant with the terms of Board's prior remands nor adequate for evaluation purposes.  Thus, the Board finds that it is necessary to again remand the claim so that the development required by the March 2008, January 2011, and June 2011 remands may be accomplished.  See Barr and Stegall, both supra.  

The Board notes that the instant matter was initially remanded in March 2008, at which time the Board instructed the AOJ to schedule the Veteran for a VA examination for the purpose of determining whether his complained-of joint pain was related to a primary diagnosis or was the result of an undiagnosed illness.  The Board noted that the Veteran's service treatment records (STRs) reflected complaints of joint pain in the hips and the legs and documented a contusion to his left knee as a result of a fall during service.  The Board further noted that the Veteran's Social Security Administration (SSA) records contained a diagnosis of osteoarthritis.  

In January 2009, the Veteran underwent a VA orthopedic examination at which time he was diagnosed as having mild osteoarthritis of the left knee, left patella chondromalacia, mild cervical strain, and mild lumbar strain.  The examiner noted that the Veteran "reportedly" had an injury to the left knee during active duty service and opined that "[m]ore likely than not his current knee condition is a result from a one[-]time event that occurred in the service."  The examiner also noted evidence of cervical and lumbar strain and indicated that the Veteran had stiffness with increased motion but no neurological findings.  The examiner then opined that "more likely than not this is a result of any sort of work in the service."  

In its January 2011 decision, the Board determined that the January 2009 VA examiner's opinion was inadequate for rating purposes because the examiner provided no supporting rationale.  The Board found that prior to accepting the opinion as being probative of the issue on appeal, further rationale for the opinion was necessary.  The Board thus directed the AOJ to return the claims folder to the January 2009 examiner, if still available, for him to provide a rationale for his opinion.  The Board added that if the January 2009 examiner was no longer available, the Veteran was to be scheduled for an examination to determine the nature of any disability or illness manifested by joint pain.  

It appears that the January 2009 VA examiner was no longer available, as the Veteran was scheduled for a VA examination in February 2011.  Although the Veteran failed to report for that examination, the Board, in a June 2011 decision, determined that he had presented good cause for his failure to report.  The Board thus again remanded the matter for the Veteran to be scheduled for a VA examination in connection with his claim of service connection for joint pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.  The examiner was asked to state whether any claimed joint pains were associated with a diagnosable illness and, if so, to provide an opinion as to medical probabilities that each diagnosed disability manifested by joint pain was related to the Veteran's active military service.  If the examiner found that any joint pain was not due to a specific diagnosed disease entity, he/she was requested to opine as to whether such pain represented an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

The Veteran was provided with a VA examination in July 2011.  Curiously, at the time of examination, it appears that the Veteran complained only of bilateral shoulder and elbow pain, which he reported began in June 2006.  The Veteran denied any specific injury to his shoulders or elbows.  Examination of the Veteran's shoulders revealed no tenderness, but did present evidence of impingement.  Palpation over the left and right medial epicondyle revealed some tenderness.  X-rays of the shoulders showed no fracture or dislocation and there was no significant arthritis present.  X-rays of the elbows showed no fracture or dislocation; the left elbow was noted to have some spurring on the anterior coronoid consistent with some very mild arthritis.  No degenerative changes of the right elbow were noted.  

Regarding the Veteran's shoulders, the examiner stated that the Veteran did have some decreased motion and some adhesive capsulitis present, as well as some impingement, but that there was no gross rotator cuff weakness.  As to the Veteran's elbows, the examiner noted that there appeared to be some medial epicondylitis present, which he opined was very unlikely to be related to any service activities.  

The Board notes that the examiner was specifically requested to comment on whether any claimed joint pains were associated with a diagnosable illness.  Here, although the examiner appears to associate the Veteran's reported shoulder and elbow pain with diagnoses of adhesive capsulitis and medial epicondylitis, he did not so specifically state.  Further, the examiner provided no opinion on the likelihood that any diagnosed disability manifested by shoulder pain was related to the Veteran's military service.  Moreover, in its June 2006 remand, the Board stated that all opinions were to be set forth in detail and explained in the context of the record.  Although the examiner opined that it was unlikely that the Veteran's medial epicondylitis was related to service, the examiner provided no justification for his opinion.  As noted above, to be adequate, an opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124.  Accordingly, the matter must again be remanded. 

The Board finds that a remand is also necessary for the Veteran to be provided with a comprehensive examination that addresses all complained of joint pains since the Veteran filed his claim.  In that regard, the Board notes that the Veteran had previously complained of hip, knee, back, and neck pain.  Accordingly, the Veteran should be scheduled for an examination by a specialist in order to unequivocally determine whether the Veteran's hip, knee, back, neck, shoulder, and/or elbow pain, as well as any other joint pain identified on examination, can be attributed to a known clinical diagnosis.  If any complained of joint pain can be attributed to a clinical diagnosis, then a medical nexus opinion as to whether the disability is related to the Veteran's military service is also necessary.

As previously indicated, the Veteran's STRs contain complaints of knee pain in service.  A June 2002 treatment note records that the Veteran fell down a set of stairs, injuring his foot and left knee.  In January 2009, the Veteran was diagnosed with mild osteoarthritis of the left knee and left patella chondromalacia.  Thus, any opinion must specifically address whether the Veteran's reported knee pain is a result of his diagnosed osteoarthritis and chondromalacia and, if so, whether the Veteran's diagnosed knee disability is attributable to service.  The same opinion should be provided as to the Veteran's diagnosed cervical and lumbar strain.  As to the Veteran's reported hip pain, the Board also notes that in February 2008, the Veteran was noted to have a history of osteoarthritis of the hips and possible avascular necrosis.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

The Board notes that the Veteran has indicated that he continues to receive treatment for his chronic joint pain at the Dyersburg, Tennessee, community based outpatient clinic (CBOC) and the Memphis, Tennessee, VA medical center (VAMC).  Thus, a query should be made for any records for the Veteran from the Dyersburg CBOC.  A query should also be made for records for the Veteran from the Memphis VAMC since March 2008.

2.  Schedule the Veteran for an examination with an appropriate specialist to determine the nature and etiology of any disability with respect to his claim of service connection for joint pain.  The entire claims file, to include a complete copy of this remand, as well as the Board's January 2008, January 2009, and June 2011 remands, should be made available to, and reviewed by, the examiner prior to examining the Veteran.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should elicit from the Veteran a complete history that includes identification of all currently or previously painful joints.  All necessary tests and studies should be conducted, to include x-rays of the shoulder, elbows, hips, left knee, neck, spine, and any other painful joints identified by the Veteran.  All opinions should be set forth in detail and explained in the context of the record.  The examiner is requested to provide the following:

A)  The examiner should be asked to state whether any claimed joint pains, to specifically include, but not limited to, the Veteran's spine, left knee, hips, shoulders, and elbows are associated with a diagnosable illness.  In doing so, the examiner is requested to comment as to whether the Veteran's reported pain or other symptomatology is attributable to his previously diagnosed osteoarthritis of the left knee, left patella chondromalacia, osteoarthritis of the hip, lumbar and cervical strain, adhesive capsulitis, and medial epicondylitis, or any other identified disability.  

B)  If the examiner concludes that the Veteran's reported joint pain is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to medical probabilities that each diagnosed disability manifested by joint pain is related to a period of military service.  Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  Medical reasons to accept or reject the Veteran's statements regarding the onset and continuity of pain should be set forth.

C) If the examiner finds that any past or present complained-of joint pain is not due to a specific diagnosed disease entity, the examiner should opine whether such pain represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

